                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     NAZARI 2 LLC,                                      CASE NO. 19-cv-02786-YGR
                                   7                   Plaintiff,
                                                                                            ORDER REQUIRING COUNSEL OF RECORD
                                   8             vs.                                        TO SUBMIT FURTHER INFORMATION RE:
                                                                                            WITHDRAWAL OF COUNSEL FOR
                                   9     JPMORGAN CHASE BANK N.A., ET AL.,                  PLAINTIFF CORPORATION
                                  10                   Defendants.                          Re: Dkt. No. 27
                                  11

                                  12          The Court has received the motion of plaintiff’s counsel (“Counsel”) to withdraw from
Northern District of California
 United States District Court




                                  13   representation of plaintiff (“the Client”) in the above-captioned action, along with the

                                  14   accompanying declaration. (Dkt. No. 27.) The hearing on such motion is currently set for

                                  15   September 24, 2019. If plaintiff/the Client objects to the motion, the objection must be filed

                                  16   by August 30, 2019.

                                  17          The Court ORDERS Counsel to submit further information in support of the motion in

                                  18   advance of the hearing, as follows:

                                  19          First, by no later than August 23, 2019, Counsel shall file a supplemental declaration

                                  20   indicating that Counsel has made further attempts to and/or: (1) spoken directly with a

                                  21   representative of the Client, telephonically or in person, about the case generally and the status of

                                  22   the proceedings, including the date of such communication or, if Client is not responsive, how

                                  23   Counsel has transmitted such information to the Client; (2) informed the Client of the

                                  24   consequences of Counsel’s withdrawal in this matter, including that a corporation is not permitted

                                  25   to appear in the litigation without counsel and that withdrawal may result in the Court striking the

                                  26   Client’s first amended complaint and dismissing without prejudice; and (3) served a copy of this

                                  27

                                  28
                                   1   Order and the notice of motion and motion to withdraw on the Client.1 The declaration shall

                                   2   include the Client’s last known address and phone number to which the Court and other parties to

                                   3   the litigation may send notices. To the extent known, Counsel is directed to provide the Court with

                                   4   any information it may have as to the Client’s intention to substitute in new counsel in this

                                   5   litigation.

                                   6           Second, by no later than August 23, 2019, Counsel shall also file proof of service of a

                                   7   notice to the Client as follows:

                                   8                             NOTICE TO CLIENT CORPORATION
                                                                  WHICH WILL BE UNREPRESENTED
                                   9
                                               As a corporation, you will not be able to represent yourself in Court. You
                                  10           should immediately seek advice regarding legal representation. Failure to
                                               retain an attorney may lead to an order striking the pleadings that have been
                                  11
                                               filed on your behalf or to the entry of a default judgment against you.
                                  12           If you do not keep the Court and other parties informed of your current address
Northern District of California
 United States District Court




                                               and telephone number, they will not be able to send you notices of actions that
                                  13
                                               may affect you, including actions that may adversely affect your interests or
                                  14           result in your losing your case.
                                       Should Counsel fail to comply with the above requirements, the Court may deny the motion to
                                  15
                                       withdraw.
                                  16
                                               Finally, pending before this Court is defendant’s Motion to Dismiss. (Dkt. No. 28.).
                                  17
                                       Briefing on that motion is suspended pending further notice from this Court. The hearing is
                                  18
                                       VACATED to be reset if necessary.
                                  19
                                               IT IS SO ORDERED.
                                  20

                                  21
                                       Dated: August 14, 2019
                                  22
                                                                                                YVONNE GONZALEZ ROGERS
                                  23                                                       UNITED STATES DISTRICT COURT JUDGE

                                  24

                                  25

                                  26

                                  27           1
                                                 The Court notes that counsel’s declaration in support of the motion indicates that the
                                  28   motion is being served via regular mail to the “property at issue in this case” but the proof of
                                       service reflects service to a P.O. box.
                                                                                         2
